                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         IN RE TELESCOPES ANTITRUST                         Case No. 20-cv-03639-EJD (VKD)
                                   8     LITIGATION                                         Re: Dkt. No. 171
                                   9

                                  10                                                        Case No. 20-cv-03642-EJD (VKD)
                                                                                            Re: Dkt. No. 166
                                  11
                                                                                            ORDER RE DISCOVERY PLAN
                                  12                                                        DISPUTE
Northern District of California
 United States District Court




                                  13

                                  14          At the Court’s direction, the parties in these related cases have conferred regarding a

                                  15   discovery plan. They report that they agree upon almost all provisions of a proposed plan and ask

                                  16   the Court to resolve only one dispute concerning the location of depositions conducted pursuant to

                                  17   Federal Rule of Civil Procedure 30(b)(6).

                                  18          The Direct Purchaser Plaintiffs’ (“DPPs”) and the Indirect Purchaser Plaintiffs’ (“IPPs”)

                                  19   (collectively, “plaintiffs”) propose that the parties should conduct all Rule 30(b)(6) depositions in

                                  20   the Northern District of California. Defendants propose that the location of Rule 30(b)(6)

                                  21   depositions and individual depositions should be determined on a case-by-case basis at the time

                                  22   each deposition is noticed. The parties frame their respective proposals as follows:

                                  23
                                           Plaintiffs        Subject to re-taxing any costs and expenses, depositions of a
                                  24                         corporation pursuant to Federal Rule Civil Procedure 30(b)(6) will
                                                             presumptively take place in the Northern District of California. The
                                  25                         parties should consider whether the United States, including but not
                                                             limited to the Northern District of California, is the most efficient and
                                  26
                                                             inexpensive location for the deposition of non-30(b)(6) foreign
                                  27                         residence witnesses.

                                  28       Defendants        No less than 21 days before a deposition, the parties will meet and
                                                               confer regarding the location of the deposition, and whether such
                                   1
                                                               deposition will take place remotely or in person.
                                   2
                                       Dkt. No. 171.1
                                   3
                                                 Defendants are correct that ordinarily a deposition of a corporation or other entity should
                                   4
                                       be taken at its principal place of business. See Fed. R. Civ. P. 26(c)(1); Cadent Ltd. v. 3M Unitek
                                   5
                                       Corp., 232 F.R.D. 625, 628 (C.D. Cal. 2005). On the other hand, plaintiffs—including corporate
                                   6
                                       or other entities—must generally make themselves available for deposition in the forum district.
                                   7
                                       Music Grp. Macao Com. Offshore Ltd. v. Foote, No. 14-cv-3078-JSC, 2015 WL 13423886. at *1
                                   8
                                       (N.D. Cal. Aug. 11, 2015). However, the Court may, in its discretion, require depositions to
                                   9
                                       proceed in a different location, considering the convenience of the parties and counsel, the
                                  10
                                       convenience of the persons to be deposed, the likelihood of discovery disputes arising that would
                                  11
                                       require resolution by the forum court, the burden and expense associated with a particular
                                  12
Northern District of California




                                       deposition location, and other factors. See id. at *2; S.E.C. v. Banc de Binary, No. 2:13-cv-993-
 United States District Court




                                  13
                                       RCJ-VCF, 2014 WL 1030862, at *3 (D. Nev. Mar. 14, 2014).
                                  14
                                                 With respect to Rule 30(b)(6) depositions of the parties, the Court agrees with plaintiffs
                                  15
                                       that selecting a default or presumptive location for such depositions in advance will serve the
                                  16
                                       interests of fairness and efficiency. From the record before the Court, it appears that at least some
                                  17
                                       corporate parties have their principal places of business outside of the United States, including two
                                  18
                                       defendant corporations with principal places of business in China where (the Court is informed) it
                                  19
                                       may be difficult, if not impossible, to obtain deposition testimony. See Dkt. No. 171 at 3.
                                  20
                                       Moreover, given the number of counsel likely to attend each such deposition, the Court expects
                                  21
                                       that it will be more cost-effective to have the Rule 30(b)(6) designee(s) travel to the Northern
                                  22
                                       District of California rather than having all counsel travel to a party’s principal place of business
                                  23
                                       outside of this district. While the Court hopes and expects that the parties will have few
                                  24
                                       deposition-related discovery disputes, the sheer number of depositions contemplated in the parties’
                                  25
                                       discovery plan suggests that there may be some disputes that will require resolution by this Court,
                                  26
                                       and this also weighs in favor of having the depositions proceed in this forum. Accordingly, with
                                  27

                                  28   1
                                           All docket citations are to the parties’ joint submission in Case No. 20-cv-3639.
                                                                                             2
                                   1   respect to party deponents, Rule 30(b)(6) depositions should presumptively take place in the

                                   2   Northern District of California. This remains only a presumption, however, subject to rebuttal and

                                   3   modification based on the particular circumstances presented.2 The noticing or deposing party or

                                   4   parties shall be responsible for payment of reasonable travel and lodging expenses for any Rule

                                   5   30(b)(6) designees who must travel to the Northern District of California for purposes of the

                                   6   deposition.

                                   7          With respect to Rule 30(b)(6) depositions of non-parties who are not presently before the

                                   8   Court and who may not be within the Court’s jurisdiction, the Court does not believe it is

                                   9   appropriate to declare in advance a presumptive location for such depositions.

                                  10          With respect to depositions of parties and witnesses who are not Rule 30(b)(6) designees,

                                  11   the Court agrees that the parties should confer regarding the most convenient and cost-effective

                                  12   means and location for conducting the depositions, including having the deponents travel to the
Northern District of California
 United States District Court




                                  13   United States, and in particular to the Northern District of California (where plaintiffs’ counsel are

                                  14   located) or the Central District of California (where defendants’ counsel are located), or

                                  15   conducting the depositions by remote means.

                                  16          The Court requests that the parties re-file their discovery plan as a proposed order,

                                  17   reflecting the Court’s resolution of their dispute concerning the location of Rule 30(b)(6)

                                  18   depositions. The proposed order must be filed no later than May 10, 2021.

                                  19          IT IS SO ORDERED.

                                  20   Dated: May 4, 2021

                                  21

                                  22
                                                                                                      VIRGINIA K. DEMARCHI
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27   2
                                         See, e.g., Societe Nationale Industrielle Aerospatiale v. U.S. District Court for the S. District of
                                  28   Iowa, 482 U.S. 522, 546 (1987) (cautioning district courts to “exercise special vigilance” to
                                       protect foreign litigants from abusive discovery practices).
                                                                                         3
